DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II and species SEQ ID NOs:72, 61, 63 and 64 in the reply filed on December 9, 2020 is acknowledged.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  
The abstract is not directed to the claimed invention.  A new abstract is required that is clearly indicative of the invention to which the claims are directed.  Appropriate correction is required.
The use of trademarks has been noted in this application.  A trademark should be capitalized wherever it appears and be accompanied by the generic terminology.
Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to 

Claim Objections
Claims 8 and 64 are objected to because of the following informalities:  Claim 8 should recite “comprises a nucleic acid sequence”.  Claim 64 should recite SEQ ID NO: 47.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-9, 16, 18, 28-29, 31, 40-42, 53, 59-61, 64, and 106-108 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains 
	The claims are directed to a method for the determining the presence of absence of an Adenovirus target nucleic acid, a Metapneumovirus target nucleic acid, a Rhinovirus target nucleic acid, or a combination thereof in a sample, the method comprising the steps of: 
(A) contacting a sample with a combination of at least first and second amplification oligomers, wherein the first amplification oligomer and second amplification oligomer are configured to amplify an Adenovirus amplicon of at least about 50 nucleotides in length comprising at least one Adenovirus position located in the range of nucleotide positions selected from 52 to 74 and/or 76 to 99 and/or 40 to 56 and/or 65 to 87 and/or 1 to 18 and/or 7 to 23 and/or 28 to 45 and/or 27 to 45 and/or 26 to 45 and/or 139 to 155 and/or 103 to 123 and/or 159 to 175 and/or 83 to 99 and/or 83 to 98 of SEQ ID NO:47; 
(B) performing an in vitro nucleic acid amplification reaction wherein any of an Adenovirus target nucleic acid, a Metapneumovirus target nucleic acid, or a Rhinovirus target nucleic acid in the sample is used by the combination of amplification oligomers configured to amplify that target nucleic acid to generate an amplification product; and 

thereby determining the presence or absence of the target nucleic acid in the sample.
	Applicant has not demonstrated how two amplification oligomers, which are configured to amplify Adenovirus, can also amplify and detect a sequence from a Metapneumovirus target, a Rhinovirus target or a combination of target nucleic acid sequences in a sample.  Accordingly, the full breadth of the claims does not meet the written description provision of 35 U.S.C. 112, first paragraph.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29, 31, and 61 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 29 and 31 recite the limitation "at least one detection probe" in reference to claim 64.  There is insufficient antecedent basis for this limitation in the claim.


Claims 8-9, 28, 31, 40-42, 59-61, and 64 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: the necessary steps to detect a Metapneumovirus target, a Rhinovirus target or a combination of target nucleic acid sequences in a sample.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 8, 9, 28, 40-42 and 64 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heim et al. (U.S. Patent Application No. 2007/0099177).
	The claims are directed to a method for the determining the presence of absence of an Adenovirus target nucleic acid, a Metapneumovirus target nucleic acid, a Rhinovirus target nucleic acid, or a combination thereof in a sample, the method comprising the steps of: 
(A) contacting a sample with a combination of at least first and second amplification oligomers, wherein the first amplification oligomer and second amplification oligomer are configured to amplify an Adenovirus amplicon of at least about 50 nucleotides in length comprising at least one Adenovirus position located in the range of nucleotide positions selected from 52 to 74 and/or 76 to 99 and/or 40 to 56 and/or 65 to 87 and/or 1 to 18 and/or 7 to 23 and/or 28 to 45 and/or 27 to 45 and/or 26 to 45 and/or 139 to 155 and/or 103 to 123 and/or 159 to 175 and/or 83 to 99 and/or 83 to 98 of SEQ ID NO:47; 
(B) performing an in vitro nucleic acid amplification reaction wherein any of an Adenovirus target nucleic acid, a Metapneumovirus target nucleic acid, or a Rhinovirus target nucleic acid in the sample is used by the combination of amplification oligomers configured to amplify that target nucleic acid to generate an amplification product; and 

thereby determining the presence or absence of the target nucleic acid in the sample.
Heim et al. discloses a method of detecting adenovirus using a pair of primers (SEQ ID NO. 1 and SEQ ID NO. 2) to amplify DNA of HAdV serotypes followed by hybridization with a probe that binds to a region framed by the primers (see paragraph [0026]).
Further, Heim et al. discloses a primer pair, AQ1 and AQ2, which amplifies a fragment of adenoviral nucleic acid more than 50 nucleotide long. Primer AQ1 anneals to the stretch of nucleotides 130-152 of instant SEQ ID NO: 47 and the primer AQ2 anneals to the stretch of nucleotides 20-45 of instant SEQ ID NO: ID NO: 47 (see paragraph [0023] and Figure 1) [claims 28 and 64].
The probe can be labeled in various ways, for example using FAM as fluorescent dye at the 5' end and TAMRA as fluorescence quencher at the 3' end. This results in the quenching of the fluorescence of the probe's dye in the unbound state and to the release of fluorescence in the bond state, e.g. by separating the reporter dye and the quencher dye through the 5'-3' exonuclease activity of the DNA polymerase during the extension step in the PCR (see paragraph [0111]) [claims 40-42].
	Regarding the use of degenerate primers, Heim et al. states that preferred methods of the invention do not use degenerate primers.  However, a preferred [claims 8 and 9].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Heim et al. (U.S. Patent Application No. 2007/0099177) as applied to claims 8, 9, 28, 40-42 and 64 above, and further in view of Park et al. (KR1749587; effectively filed June 7, 2016).
The claim is directed to the method of claim 64 where the first amplification oligomer is, for example, SEQ ID NO: 72.
The teachings of Heim et al. are outlined above and incorporated herein.  Heim et al. does not teach instant SEQ ID NO: 72.  However, Park et al. et al. teaches a primer to identify adenovirus that is identical to instant SEQ ID NO: 72 (see page 11 of Park et al. and the attached alignment).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use primers and/or probes, including the primers taught by Park et al., that are known in the art to amplify and/or detect adenovirus.  One would have been motivated to do so and there would have been a reasonable expectation of success given the teachings and findings of Park et al. 
Thus, the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
106 is rejected under 35 U.S.C. 103 as being unpatentable over Heim et al. (U.S. Patent Application No. 2007/0099177) and Park et al. (KR1749587; effectively filed June 7, 2016) as applied to claim 16 above, and further in view of Hall et al. (U.S. Patent Application No. 2006/0240412; published October 26, 2006).
The claim is directed to the method of claim 16 where the second amplification oligomer is, for example, SEQ ID NO: 61.
The teachings of Heim et al. and Park et al. are outlined above and incorporated herein.  Heim et al. and Park et al. do not teach instant SEQ ID NO: 61.  However, Hall et al. teaches a primer to identify adenovirus that is identical to instant SEQ ID NO: 61 (see SEQ ID NO: 122 of Hall et al. and the attached alignment).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use primers and/or probes, including the primers taught by Hall et al., that are known in the art to amplify and/or detect adenovirus.  One would have been motivated to do so and there would have been a reasonable expectation of success given the teachings and findings of Hall et al. 
Thus, the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

107 is rejected under 35 U.S.C. 103 as being unpatentable over Heim et al. (U.S. Patent Application No. 2007/0099177) and Park et al. (KR1749587; effectively filed June 7, 2016) as applied to claim 16 above, and further in view of Baptista et al. (WO 2007/130519; November 15, 2007) and Ennist et al. (WO 2002/067861 September 6, 2002).
The claim is directed to the method of claim 16 where the detection probe can be, for example, SEQ ID NO: 63 or 64.
The teachings of Heim et al. and Park et al. are outlined above and incorporated herein.  Heim et al. and Park et al. do not teach instant SEQ ID NO: 63 or 64.  However, Baptista et al. and Ennist et al. teach detection probes that are identical to instant SEQ ID NOs: 63 and 64, respectively, and that can be used to detect adenovirus in a sample (see SEQ ID NO 1784 of Baptista et al. and page 89 of Ennist et al. and the attached alignments).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use primers and/or probes, including the primers and probes taught by Baptista et al. and Ennist et al., that are known in the art to amplify and/or detect adenovirus.  One would have been motivated to do so and there would have been a reasonable expectation of success given the teachings and findings of Baptista et al. and Ennist et al.
Thus, the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
18 is rejected under 35 U.S.C. 103 as being unpatentable over Heim et al. (U.S. Patent Application No. 2007/0099177) as applied to claims 8, 9, 28, 40-42 and 64 above, and further in view of Hall et al. (U.S. Patent Application No. 2007/0240412; published October 26, 2006). 
The claim is directed to the method of claim 64 where the second amplification oligomer is, for example, SEQ ID NO: 61.
The teachings of Heim et al. are outlined above and incorporated herein.  Heim et al. does not teach instant SEQ ID NO: 61.  However, Hall et al. teaches a primer to identify adenovirus that is identical to instant SEQ ID NO: 61 (see SEQ ID NO: 122 of Hall et al. and the attached alignment).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use primers and/or probes, including the primers taught by Hall et al., that are known in the art to amplify and/or detect adenovirus.  One would have been motivated to do so and there would have been a reasonable expectation of success given the teachings and findings of Hall et al. 
Thus, the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claim 108 is rejected under 35 U.S.C. 103 as being unpatentable over Heim et al. (U.S. Patent Application No. 2007/0099177) and Hall et al. (U.S.  as applied to claim 18 above, and further in view of Baptista et al. (WO 2007/130519; November 15, 2007) and Ennist et al. (WO 2002/067861p September 6, 2002).
The claim is directed to the method of claim 18 where the detection probe can be, for example, SEQ ID NO: 63 or 64.
The teachings of Heim et al. and Hall et al. are outlined above and incorporated herein.  Heim et al. and Hall et al. do not teach instant SEQ ID NO: 63 or 64.  However, Baptista et al. and Ennist et al. teach detection probes that are identical to instant SEQ ID NOs: 63 and 64, respectively, and that can be used to detect adenovirus in a sample (see SEQ ID NO 1784 of Baptista et al. and page 89 of Ennist et al. and the attached alignments).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use primers and/or probes, including the primers and probes taught by Baptista et al. and Ennist et al., that are known in the art to detect adenovirus.  One would have been motivated to do so and there would have been a reasonable expectation of success given the teachings and findings of Baptista et al. and Ennist et al.
Thus, the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.


53 is rejected under 35 U.S.C. 103 as being unpatentable over Heim et al. (U.S. Patent Application No. 2007/0099177) as applied to claims 8, 9, 28, 40-42 and 64 above, and further in view of Hall et al. (U.S. Patent Application No. 2007/0240412; published October 26, 2006), Park et al. (KR1749587; effectively filed June 7, 2016), Baptista et al. (WO 2007/130519; November 15, 2007) and Ennist et al. (WO 2002/067861p September 6, 2002).
The claim is directed to the method of claim 64 where the oligomers can be, for example, SEQ ID NO: 61 and 72, and where the detection probe can be, for example, SEQ ID NO: 63 or 64.
The teachings of Heim et al. are outlined above and incorporated herein.  Heim et al. does not teach instant SEQ ID NOs: 61, 72, 63 or 64.  However, Hall et al. teaches a primer to identify adenovirus that is identical to instant SEQ ID NO: 61 (see SEQ ID NO: 122 of Hall et al. and the attached alignment).  Park et al. teaches a primer to identify adenovirus that is identical to instant SEQ ID NO: 72 (see page 11 of Park et al. and the attached alignment).  Further, Baptista et al. and Ennist et al. teach detection probes that are identical to instant SEQ ID NOs: 63 and 64, respectively, and that can be used to detect adenovirus in a sample (see SEQ ID NO 1784 of Baptista et al. and page 89 of Ennist et al. and the attached alignments).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use primers and/or probes, 
Thus, the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claims 59-61 are rejected under 35 U.S.C. 103 as being unpatentable over Heim et al. (U.S. Patent Application No. 2007/0099177) as applied to claims 8, 9, 28, 40-42 and 64 above, and further in view of Khodakov et al. (Biomicrofluidics, 2012, 6:026503-1 to 026503-11) and Becker et al. (WO 2008/016988; published February 7, 2008).
	The claims are directed to the method of claim 64 further comprising a capture probe to capture the amplification product.  The capture probe can comprise a poly-K sequence which is a random poly-GU sequence.  
	The teachings of Heim et al. are outlined above and incorporated herein.  Heim et al. does not teach a capture probe comprising a poly-K sequence which is a random poly-GU sequence.  However, Becker et al. teaches the use of a inter alia, a poly-U sequence, a random poly-(k) sequence comprising G and T nucleotides or G and U nucleotides (see page 2).  Becker et al. teaches that many embodiments of the nonspecific capture probes included a 5’ portion that contains the nonspecific sequences that hybridize nonspecifically to a target nucleic acid and a 3' DNA “tail” sequence, typically made up of dT3dA30 or dA30 sequence.  The tail portion is complementary to poly-dT oligomers attached to the support, so that the capture probe (with or without bound target nucleic acid) becomes associated with the support and is separated from the solution phase of a target capture mixture. (see page 16, lines 22-29).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the methods taught by Heim et al. and use a capture probe to quickly and efficiently isolate the amplified target sequence.   One would have been motivated to do so and there would have been a reasonable expectation of success given the teachings and findings outlined by Becker et al.
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicole Kinsey White whose telephone number is (571)272-9943.  The examiner can normally be reached on M to Th 6:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 





/NICOLE KINSEY WHITE/Primary Examiner, Art Unit 1648